Knowlton, J.
This case is governed by the language of St. 1890, c. 428, § 5, as amended by St. 1891, c. 123, and by the *433decision in Gately v. Old Colony Railroad, 171 Mass. 494. Under this statute, there can be a recovery of damages only upon a petition “ brought within one year after the day of the date of the decree of the court confirming the decision ” of the commission appointed under § 1 of St. 1890, c. 428. It is argued that the words, “ in the same manner and under like rules of law as damages may be determined when occasioned by the taking of land for the locating and laying out of railroads and public ways, respectively,” adopt into this statute the provisions of the Pub. Sts. c. 49, §§ 88, 89, in regard to bringing a petition within six months after the land is actually entered upon in certain cases. But we think it very clear that these words do not modify the previous requirements that a petition, in order to be entertained, must be brought within one year after the date of the decree. See also Burnett v. Boston, ante, 173.

Exceptions overruled.